934 F.2d 319Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Hazel RAY, widow of Robert Ray, Petitioner,v.MASTELLER COAL COMPANY, West Virginia C.W.P. Fund, Director,Office of Workers' Compensation Programs, UnitedStates Department of Labor, Respondents.
No. 90-2704.
United States Court of Appeals, Fourth Circuit.
Submitted May 6, 1991.Decided May 28, 1991.

On Petition for Review of an Order of the Benefits Review Board.  (88-1686-BLA)
Hazel Ray, petitioner pro se.
Jack Carson Barr, Sr., Barr & James, Keyser, W.Va., Michael John Denney, Jeffrey Steven Goldberg, United States Department of Labor, Washington, D.C., for respondents.
Ben.Rev.Bd.
AFFIRMED
Before DONALD RUSSELL, WILKINSON and WILKINS, Circuit Judges.
PER CURIAM:


1
Hazel Ray seeks review of the Benefits Review Board's decision and order and order on motion for reconsideration affirming the administrative law judge's denial of black lung benefits pursuant to 30 U.S.C. Secs. 901 et seq.    Our review of the record and the Board's decision and orders discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the Board.  Ray v. Masteller Coal Co., 88-1686-BLA (Ben.Rev.Bd. June 29, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.